                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION

RONALD B. GRAY,                    )
                                   )
          Plaintiff,               )
                                   )
    v.                             )                     CV 318-045
                                   )
ANDRIA MAYBERRY; MYA KAY           )
DOUGLAS; and THE TMG FIRM, LLC,    )
                                   )
          Defendants.              )
                              _________

                                        ORDER
                                        _________

       On November 16, 2018, the Court issued a Report and Recommendation (“R&R”)

recommending dismissal of Plaintiff’s second amended complaint for lack of subject matter

jurisdiction because he did not properly allege citizenship of Defendants to establish

diversity. (Doc. no. 13.) On December 7, 2018, Plaintiff objected to the Court’s R&R,

pointing to the first pages of the form complaint wherein he alleged the individual

Defendants reside in Pennsylvania and the corporate Defendant is located in New York. The

Court stands corrected and VACATES its prior R&R. (Doc. no. 13.) The Court will again

screen Plaintiff’s second amended complaint in accordance with 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) in a simultaneously filed Report and Recommendation.

       SO ORDERED this 17th day of December, 2018, at Augusta, Georgia.
